Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 02/19/2021.
Claims 1-21 are allowed.


Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 12 February 2021.

 
Allowable Subject Matter
Claims 1-21 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Specifically, the independent claim 1 now recites limitations as follows:
“A computer-implemented method, the method comprising: receiving, in a blockchain transaction acceleration system, a first transaction sent by a first node in a blockchain to at least one intermediate node in the blockchain different from the first node; 

receiving, in the blockchain transaction acceleration system, at least one second transaction that is a duplicate of the first transaction, wherein the at least one second transaction is sent by the first node to a different at least one intermediate node in the blockchain different from the second node; 
transmitting the at least one second transaction from the different at least one intermediate node to the second node; 
executing, by the blockchain transaction acceleration system, on the second node a first- received transaction that is received the earliest among received transactions that include the first transaction and the at least one second transaction; and 
upon determining, by the blockchain transaction acceleration system, that remaining transactions of the received transactions are identical to the first-received transaction, discarding the remaining transactions”.  
The cited reference Carey et al. (US PGPUB. # US 2018/0165476) discloses, At 602, a first crosslink transaction is submitted for addition to a first blockchain and a second corresponding crosslink transaction is submitted for addition to a second blockchain, e.g., by a computing device associated with a party or user of the first and second blockchains. For example, the first crosslink transaction may be submitted to nodes 200 (FIG. 2) or validator nodes 300 (FIG. 3) associated with blockchain A (FIG. 4) for addition to blockchain A and the second crosslink transaction may (Fig. 6(602), ¶47). With reference now to FIG. 2, in some aspects, blockchain 100 is stored in a decentralized manner on a plurality of nodes 200, e.g., computing devices located in one or more networks. Nodes 200 may each include a memory 202 that stores at least a portion of a ledger 204 of blockchain 100. Ledger 204 includes any data blocks 102 that have been validated and added to the blockchain 100. In some aspects, every node 200 may store the entire ledger 204. In some aspects, each node 200 may store a portion of ledger 204. In some aspects, some or all of blockchain 100 may be stored in a centralized manner. Nodes 200 may communicate with one another via communication pathways 206, e.g., wired or wireless connections, over the internet, etc. to transmit and receive data related to ledger 204. For example, as new data blocks 102 are added to ledger 204, nodes 200 may communicate or share the new data blocks 102 via communication pathways 206. (Fig. 2, ¶23, Fig. 3, Fig. 4). Crosslink (Fig. 4(400, 420), ¶35-¶38). With reference now to FIG. 1, a blockchain 100 includes a plurality of data blocks 102. Each data block 102 is a data structure that includes data representing transactions (¶22). With reference now to FIG. 3, any transactions 104 submitted to blockchain 100 are validated by a set of validator nodes 300 associated with blockchain 100. For example, transactions 104 may be transmitted to one or more of the validator nodes 300 and may be shared between the validator nodes 300 for validation and consensus. Each validator node 302 determines whether a transaction 104 is valid and whether the transaction 104 complies with the rules of the blockchain 100. The validator node 302 adds a plurality of the validated transactions 104 to a data block 102 and submits the data block 102 for consensus by all or some of the other validator nodes. The other validator nodes 302 then vote "for" or "against" appending the data block 102 containing the transactions 104 to the blockchain 100. A consensus of the set of validator nodes 300, e.g., a (¶24).
The reference by Middleton et al. (US PGPUB. # US 2019/0129895) discloses, Illustrated processing block 28 submits a transaction to a blockchain node based on the reconciled data state. In an example, the blockchain node includes commit logic (a Transaction Processor handler in the case of HYPERLEDGER SAWTOOTH, a Smart Contract in the case of ETHEREUM, etc.) that verifies the transaction and commits the transaction to a locally maintained ledger replica. The transaction is  such a case, the distributed oracle nodes republish the transaction of a leader oracle node to the receiving blockchain. (¶22). 
The reference by Dennis M. Kennedy (US PGPUB. # US 2017/0132626) discloses, In step 402, the computer system for the financial institution 104 may submit a transaction message to the processing server 102. The financial institution 104 may be, for example, an acquirer 112 or a gateway processor configured to generate and submit an authorization request that includes data associated with a blockchain transaction to the processing server 102 for validation. In step 404, the receiving device 202 of the processing server 102 may receive the transaction message. The transaction message may be formatted based on one or more standards, such as the ISO 8583 standard, and include a plurality of data elements including at least one or more data elements configured to store blockchain data and one or more additional data elements configured to store transaction data values. The blockchain data may include, for example, a network identifier (e.g., associated with the blockchain network 114 associated with the blockchain to which the blockchain transaction is to be posted), a network address (e.g., for use in posting the blockchain (Fig. 4(104, 102, 402), ¶55). In step 410, the transmitting device 226 of the processing server 102 may electronically transmit the blockchain data stored in the corresponding data element(s) in the transaction message, as well as the calculated authentication and verification scores, to a blockchain processing device 400. The blockchain processing device 400 may be a computing device and/or system associated with a blockchain network 114 to which the blockchain transaction is being submitted, which may be identified via a network identifier included in the blockchain data. The blockchain processing device 400 may be, for example, a transaction processing device 108 or other computing device configured to serve as a node for the blockchain network 114. In some instances, the processing server 102 may be configured to operate as a blockchain processing device 400 for one or more blockchain networks 114 and may perform the steps discussed herein. (Fig. 4(102, 400, 410), ¶58).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “…receiving, in the blockchain transaction acceleration system, at least one second transaction that is a duplicate of the first transaction, wherein the at least one second transaction is sent by the first node to a different at least one intermediate node in the blockchain different from the second node; transmitting the at least one second transaction from the different at 

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 8 is a non-transitory, computer-readable medium claim of above method claim 1 and Claim 15 is a system claim of above method claim 1, and therefore, they are also allowed.
Claims 2-7 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 9-14 depend on the allowed claim 8, and therefore, they are also allowed.
Claims 16-21 depend on the allowed claim 15, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.